DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claim 8 has been amended, claims 1-7, 10, 12-14 have been cancelled, new claims 32-44 have been added, and claims 8-9, 11, 15-16, 32-44 are pending as amended on 12/08/21. 
4.         The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 12/08/21. In particular, claim 8 has been amended to delete recitation “an aryl.” Further dependent claims 32-44 have been added. Now, the scope of independent claim 8 and the claims depends from claim 8 are changed. For this reason, the present action is properly made final.
5.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
7.         This application has PRO 62/659,819 04/19/2018.

Response to Amendment
8.         Applicant's amendment filed on 12/08/21, has been fully considered and entered. 

Response to Arguments
9.         Applicant's arguments with respect to the rejection of claims 8-9, 11 under 35 U.S.C. 103 as being unpatentable over Ezell (US 2011/0053812) in view of Weerasooriya (US 2011/0281779), and claim 15 under 35 U.S.C. 103 as being unpatentable over Ezell in view of Weerasooriya and Drochon (US 2007/0281869) filed on 12/08/21, have been fully considered but are moot in view of amendment. Previous rejection have been withdrawn. In view of amendment to claims and response, a new ground(s) of rejection is made

Election/Restrictions
10.        In response to the restriction requirement, applicants have elected on 07/15/20, Species: 1. Surfactant - alkylated propylene oxide ethylene oxide sulfates; 2. Hydrophobic group - C8-C18 alkyl; and 3. Hydrophilic group - ethylene oxide. However, C8-C18 alkyl was deleted in an amendment filed on 05/03/21 (please See claim 8). Previous office action was issued based on the generic claim 8 where the search extended to next non-elected species aryl. It has been noted that in response to 
11.      This application contains claims directed to the following patentably distinct species.

   Applicant must elect:
	    1. One specific hydrophobic moiety 

Upon selecting one specific species the examiner will group together those of a similar chemical nature to search.
	These species are independent or distinct because each combination results in a structurally distinct compound/composition that will have distinct properties and functions in art. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 8, 9, 11, 15, 32, 41-44 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
12.        During a telephone conversation with Nick Smith on 02/14/22 a provisional election was made without traverse for the species: (a) phenylmethyl as hydrophobic moiety. Affirmation of this election must be made by applicant’s in replying this Office action.
13.        Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Scope of the Elected Invention
14.         Claims 8-9, 11, 15-16, 32-44 are pending in this application.  Claim 16 has been withdrawn in an amendment filed on 12/08/21. Claims 35-40 are directed to the non-elected species. Accordingly, claims 35-40 are withdrawn from further consideration by the examiner, 37 C.F.R. §1.142(b), as being drawn to a non-elected invention/species.  
           The scope of the elected subject matter that will be examined and searched is as follows:


Claim Rejections - 35 USC § 112
15.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


16.         Claims 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           In claims 41-43, the polymer molecular weights are given. It has been noted that polymer molecular weights are represented in the terms of weight average, number average, and/or viscosity average. Claims 41-43 do not disclose the type of molecular weights presented for the polymer. Further the specification does not provide any guidance for type of molecular weights presented for the polymer. In absence of such guidance the polymer molecular weights presented in claims 41-43 are considered indefinite because the metes and bounds of the claims cannot be ascertained. Applicants are suggested to delete the claims citing just ‘molecular weight.’ In this office action polymer molecular weight is considered as weight average molecular weight.

Claim Rejections - 35 USC § 102
17.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


18.        Claims 8-9, 11, 15, 33, 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evani (US 4814096).
             Regarding claims 8, 33, Evani discloses a method for recovering oil from an oil reservoir comprises forcing an aqueous flooding medium from an injection well through a subterranean formation toward a producing well wherein the flooding medium contains a mobility control agent which is soluble in the medium and which is a hydrophobic associative composition comprising (1) a hydrophilic/hydrophobic polymer having hydrophilic moieties and hydrophobic moieties and (2) a water-dispersible surfactant (column 2, lines 40-49), wherein the polymer comprises hydrophilic moieties such as ethylenically unsaturated amides such as acrylamide, methacrylamide and fumaramide and their N-substituted derivatives such as 2-acrylamido-2-methylpropane sulfonic acid (AMPS), N-(dimethylaminomethyl)acrylamide as well as N-(trimethylammoniummethyl)acrylamide chloride and N-(trimethylammoniumpropyl)methacrylamide chloride; ethylenically unsaturated carboxylic acids such as acrylic acid, methacrylic acid, itaconic acid and fumaric acid; and other ethylenically unsaturated quaternary ammonium compounds such as vinylbenzyl trimethyl ammonium chloride, sulfoalkyl esters of unsaturated carboxylic 
          Since Evani discloses claimed sodium dodecyl sulfate surfactant, the property of sodium dodecyl sulfate surfactant such as changing shape within the oil reservoir based on salinity and/or temperature of the oil reservoir would inherently be the same as claimed.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
           Regarding claim 9, since the claimed composition is obvious over prior art, the change in the viscosity, e.g. increase in the viscosity of the composition in the oil 
          Regarding claim 11, Since Evani discloses claimed sodium dodecyl sulfate surfactant, the property of sodium dodecyl sulfate surfactant such as surfactant undergoes a sphere-to-rod transition based on salinity and/or temperature would inherently be the same as claimed.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
              Regarding claim 15, Evani discloses 0.5 wt% polymer and 0.5 wt% surfactant (column 4, lines 28-31), fall into instant claim range of the polymer is present in an amount of about 0.05 wt% to about 2.0 wt%, and the surfactant is present in an amount of about 0.05 wt% to about 2.0 wt%.
              Regarding claim 44, Evani discloses 0.5 wt% polymer and 0.5 wt% surfactant (column 4, lines 28-31), fall into instant claim range of the polymer is present in an amount of about 0.07 wt% to about 0.8 wt%, and the surfactant is present in an amount of about 0.07 wt% to about 0.8 wt%.

Claim Rejections - 35 USC § 103
19.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

21.       Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Evani as applied to claim 8 above, and further in view of Weerasooriya (US 2011/0281779).
            Evani includes the features of claim 8 above.
            Regarding claim 32, Evani does not disclose the surfactant is alkylated propylene oxide ethylene oxide sulfate.
           However, Weerasooriya discloses oil recovery by the use of surfactant and co-surfactant formulation, wherein the surfactant comprises alkylated propylene oxide ethylene oxide sulfates such as C32-7PO-10EO-SO4 and co-surfactant such as sodium dodecyl sulfate (para [0029], [0095], [0151], table 2).
At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Evani with the aforementioned teachings of Weerasooriya to provide a fluid comprising surfactant such alkylated propylene oxide ethylene oxide sulfates such as C32-7PO-10EO-SO4 in order to use such fluid in the oil recovery. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
22.     Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Evani as applied to claims 8, 33 above, and further in view of Leblanc (FR 2781488).
            Evani includes the features of claims 8, 33 above.
            Regarding claim 32, Evani does not disclose aralkyl such as phenylmethyl.
           However, Leblanc discloses a polymer comprising hydrophilic and hydrophobic moieties for use as a thickener in the oil and gas industry, wherein the hydrophobic moieties comprises 4-methylphenyl(meth)acrylate (claims 1, 15, 24-25).
 Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
23.       Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Evani as applied to claim 8 above, 
            Evani includes the features of claim 8 above.
 Regarding claims 41-42, Evani discloses the weight average molecular weight of polymer in the range of about 200,000 to about 5 million (column 4, lines 42-44), overlapping instant claim 41 range of molecular weight about 1,000 to about 2,000,000 g/mol or instant claim 42 range of molecular weight about 1,000 to about 1,000,000 g/mol.
24.        Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Evani as applied to claim 8, above, and further in view of Ezell (US 2011/0053812).
            Evani includes the features of claim 8 above.
            Regarding claim 8, Evani does not disclose elected species hydrophilic group, e.g. ethylene oxide. 

[0010], [0030], [0035]), wherein the hydrophobic component comprises polystyrene and hydrophilic component comprises polyethylene oxide (read on
ethylene oxide; para [0026]).
At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Evani with the aforementioned teachings of Ezell to provide a fluid comprising polymer having hydrophilic component comprises polyethylene oxide in order to use such fluid in the oil recovery. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).

Allowable Subject Matter
25.       Currently claim 43 is not allowed (please See 112 rejection above).
26.       The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 43, the closest prior art Evani does not disclose or suggest the polmer molecular weight range of about 10,000 g/mol to about 25,000 g/mol.

Conclusion
27.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766